Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 1-5A, 6A, and 6B in the reply filed on 12/30/2020 is acknowledged.  The traversal is on the ground(s) that there is an extra cost and burden associated with filing multiple patents.  This is not found persuasive because the species recite mutually exclusive characteristics such that prior art applicable to one species would not necessarily be applicable to the other species. This would result in a serious search and examination burden on the Examiner if restriction were not required. Examiner notes that the cost of filing patent applications is not a valid reason to overcome a restriction requirement and is therefore not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Collard on 2/26/2021.

The application has been amended as follows: 



1. (Currently Amended) A compact hinge actuating device comprising: 
a hinge comprising a first hinge plate having a first knuckle and a second hinge plate having a second knuckle; 
a sensor coupled to said 
a microprocessor coupled to said 
a drive extending within said first and second knuckles, said drive comprising a motor and a Bendix shaft; and
a dog clutch having a first drive dog fixed to one of the first and second knuckles and a second drive dog connected to the Bendix shaft; 
wherein when said sensor receives input of a predetermined condition, and said microprocessor reads said input as exceeding a predetermined threshold value of [[a]] the predetermined condition, said 
2. (Currently Amended) The device as in claim 1, further comprising the predetermined threshold value of [[a]] the predetermined condition. 
a transceiver for allowing communication from said 
4. (Currently Amended) The device as in claim 1, wherein said hinge is configured to be coupled a door and to a frame wherein said drive on said hinge is configured to actuate said hinge to move said the predetermined threshold value of [[a]] the predetermined condition. 
5. (Currently Amended) The device as in claim 1, wherein said sensor is one of an audio sensor, a heat sensor [[or]] and a smoke sensor. 
6. (Cancelled)
7. (Cancelled) 
8. (Cancelled)
9. (Cancelled) 
10. (Currently Amended) The device as in claim 1, wherein the drive further comprises a gearbox, wherein said motor is configured to engage said gearbox to selectively activate the hinge.
Claims 11-19 (Cancelled)


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 2A and 2B are color or improperly shaded drawings. New replacement drawings for Figures 2A and 2B that are black and white line drawings with consistent line thickness are required.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 8,375,519, US 2018/0283078, and US 10,808,447 all teach similar signal activated hinge mechanisms, however they do not disclose the use of a drive extending within said first and second knuckles, said drive comprising a motor and a Bendix shaft; and a dog clutch having a first drive dog fixed to one of the first and second knuckles and a second drive dog connected to the Bendix shaft. These limitations, in combination with all the other limitations of independent claim 1, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677